Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-13, 15-19, 21-23, 25 are pending in this application


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 


Claims 1, 4, 5 and 7-19, 21, 23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nixon et al., US 2002/0077711 (hereinafter Nixon) in view of Thomas, US 2011/0093568 (hereinafter Thomas).

For claim 1, Nixon teaches a system for supporting big data in a process control plant, comprising: 
a unitary, logical data storage area including one or more data storage devices configured to store, using a common format (see [0038], “data collection...format this data to a common data format or structure”, [0054], Fig. 3, [0060] – [0061], “process control historian 212 may be used to store” data and “historian 226 may store raw data”), data corresponding to at least one of the process plant or a process that is controlled in the process plant (see Fig. 1, [0032], “process control plant 10 includes a number of business and other computer systems interconnected with a number of control and maintenance systems by one or more communication networks”), the data including multiple types of data, and a set of types of data including configuration data, continuous data, and event data corresponding to the process (see [0095], “any type of data that is received from a disparate data source can be collected and stored, even if an organization or person completely unassociated with the integrated system has created the application or device that actually generates the data”, [0081] “a configuration data base stored...information pertaining to the process control continuously, or intermittently, synchronously or asynchronously, or at any desired time”, [0084], store and manage “events data”); and 
one or more data receiver computing devices configured to receive the data from one or more other devices via a process control big data network and to cause the received data to be stored in the unitary, logical data storage area (see [0038], “a data collection and distribution system is provided to acquire data from the disparate sources of data” “through the process control network” wherein the process control network represents process control big data network, [0040], “data collection and distribution system mentioned above may also be provided in the computer 30 or may be dispersed at numerous locations throughout the process network 10 to acquire and process data from any source of data such as the controller systems 12 and 14, the monitoring systems 22 and 26, the financial systems 35, 36, etc”), wherein at least one of the one or more other devices communicates with one or more field devices in the process plant via another communication network different from the process control big data network (see [0032] – [0033], network associated with “various field devices” and “process control plant 10 includes a number of business and other computer systems interconnected with a number of control and maintenance systems by one or more communication networks” and “connected to the controller 12B and/or to the devices 15 via any desired communication lines or networks occur over any desired network, such as a LAN or WAN, the Internet, any Intranet, etc”; where “wireless” communication network represents different communication network from the process control network), 
each of the one or more other devices being a respective node of the process control big data network that (i) collects data that is generated by the respective node, (ii) streams the collected data via the process control big data network to the one or more data receiver computing devices (see [0038], “a data collection and distribution system is provided to acquire data from the disparate sources of data, format this data to a common data format or structure and then provide this data, as needed to any of a suite of applications run at, for example, a computer system 30, or disbursed between workstations throughout the process control network”, [0040], “data collection and distribution system mentioned above may also be provided in the computer 30 or may be dispersed at numerous locations throughout the process network 10 to acquire and process data from any source of data such as the controller systems 12 and 14, the 

Thomas teaches each of the one or more other devices being a respective node of the process control big data network that (i) collects data that is generated by the respective node, (ii) streams the collected data in real-time via the process control big data network to the one or more data receiver computing devices at a rate in which the data is generated, received, or obtained (see Thomas, [0004], in scenario handing real-time “information from an industrial process control system”, [0029], “Many sources of data...real-time” where system allows data from “these sources to also be delivered reliably and rapidly to a web-based application” where data from sources “to be delivered as if it were real-time” to network computing devices, [0031], collects “real-time data from one or more sources” and the “real-time data that can be transmitted” and “any number of RIA applications to communicate with one another in real time, and to jointly communicate with one or many real-time data sources”, [0044], “providing real-time data to a RIA” where system “propagates the subscribed data to the RIA through the persistent connection as the data is collected”, represents streaming of real-time data at a rate in which the data is received, [0053], “data collected...may be received...for Process Control” where real-time data collected from data sources is propagated or streamed in real-time to one or more received computing devices via the RIA, Fig. 1, [0061], “program that is acting as both data source and data server 100. This could occur where the data source is both a collector of raw data and a transmitter via a TCP/IP protocol,” [0079], “network of RIAs intercommunicating in real time”; see Applicant’s Specification, US rate at which data is collected at and delivered from the nodes 108 also need not be configured, selected or defined. Instead, the nodes 110, 112 (and, optionally, at least one of the other nodes 115) of the process control big data system 100 may automatically collect all data that is generated by, received at, or obtained by the node at the rate at which the data is generated, received or obtained, and may cause the collected data to be delivered in high fidelity...to the process control big data appliance 102 and, optionally, to other nodes 108 of the network 100”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Nixon with the teachings of Thomas to communicate critical real time data to applications that require near real time system responsiveness to monitor or analyze data from a process control system (see Thomas, [0004], monitoring of real-time data necessary in “industrial process control system”, [0025] – [0027], “real-time data applications” and “real-time data delivery” to applications that “allows the user to participate in more sophisticated control scenarios where system responsiveness is important to correct behaviour”).

For claim 4, Nixon teaches the system of claim 1, wherein the data stored in the unitary, logical data storage area further includes at least one of: 
data indicative of a health of a machine included in the process plant, 
data indicative of a health of a particular piece of equipment included in the process plant, 

data corresponding to a parameter related to safety of the process plant, or 
data corresponding to at least one of a performance, a resource, or a configuration of the another communication network (see [0050] – [0051], “process health data source 106” and “performance monitoring data source 108 (which may include performance monitoring applications such optimization applications, process models used to monitor or model process operation, process or equipment health, etc.)”). 

For claim 5, Nixon teaches the system of claim 1, wherein the received data includes data received from another process plant (see [0034] – [0035], “to maintain and oversee the performance of rotating equipment 20 in the plant 10”, [0061], “detect poorly performing or faulty equipment within the plant”, [0076], “even away from the plant 10 if so desired) and these applications need not be located in the same place. Still further, the flow of data between data collectors and the data collection and distribution system 102 as well as between the data collection and distribution system 102”). 

For claim 7, the combination teaches the system of claim 1, wherein at least the portion of the received data is streamed over the process control big data network using a streaming service hosted by at least one of the one or more subscribing the RIA to subscribed data, wherein the subscribed data comprises at least some of the data collected at the server, wherein the server propagates the subscribed data to the RIA through the persistent connection as the data is collected at the server”).

For claim 8, Nixon teaches the system of claim 1, wherein the one or more other devices includes: a controller that communicates with at least one of the one or more field devices via the another communication network to control the process (see [0076], “the flow of data between data collectors and the data collection and distribution system 102 as well as between the data collection and distribution system 102 and the applications illustrated in FIG. 3 may occur over any desired network, such as a LAN or WAN, the Internet, any Intranet, etc”). 

For claim 9, Nixon teaches the system of claim 8, wherein the one or more other devices further includes at least one of a user interface device or a network management device (see [0032], “operator interface” device represents a user interface device). 



For claim 11, Nixon teaches the system of claim 10, wherein at least one of the request servicer computing devices is further configured to determine, based on an execution of the computational analysis, a change to a configured entity included in the process plant and at least one of: (i) present the determined change at a user interface, or (ii) automatically apply the change to the configured entity (see [0048], “performance monitoring data provided by or generated by the tools 23 and 27, the maintenance programs such as the AMS application or any other maintenance programs, or as generated by the models in conjunction with the asset utilization suite 50. Of course, the user interface routine 58 may provide any user access to and enable the user to change preferences or other variables used in any or all functional areas of the plant 10”). 

For claim 12, Nixon teaches the system of claim 10, wherein the one or more services further include a service to generate a set of definitions corresponding to a set of entities that are configured to be instantiated in a runtime environment of the process plant, wherein the set of entities includes at least one of: a common module definition or scheme within the data collection and distribution system 102 makes the creation and use of this system more easily understood, programmed and used” and “enables the operators or owners of these data sources to define the data available from their system, to provide alarms and alerts that are most pertinent to their system, to better support diagnostic applications used within the integrated system, etc”). 

For claim 13, Nixon teaches a method for supporting big data in a process control plant, comprising: 
receiving, via a process control big data network at one or more data receiver computing devices from each of one or more nodes of the process control big data network, data corresponding to at least one of the process plant or a process controlled by the process plant (see Fig. 1, [0032], “process control plant 10 includes a number of business and other computer systems interconnected with a number of control and maintenance systems by one or more communication networks”, [0038], “a data collection and distribution system is provided to acquire data from the disparate sources of data” “through the process control network” wherein the process control network represents process control big data network, [0040], “data collection and distribution system mentioned above may also be provided in the computer 30 or may be dispersed at numerous locations throughout the process network 10 to acquire and process data from any source of data such as the controller systems 12 and 14, the monitoring systems 22 and 26, the financial systems 35, 36, etc”), wherein at least one of the one or more nodes communicates with one or more field devices in the process plant via another communication network different from the process control big data network (see [0032] – [0033], network associated with “various field devices” and “process control plant 10 includes a number of business and other computer systems interconnected with a number of control and maintenance systems by one or more communication networks” and “connected to the controller 12B and/or to the devices 15 via any desired communication lines or networks (including wireless or handheld device networks)”, [0052] – [0053], “different field devices 112 may collect and generate data in different formats and then send this data to the data collection and distribution system 102”, [0076], data from field devices sent over “wireless” network to process control network and “the flow of data between data collectors and the data collection and distribution system 102 as well as between the data collection and distribution system 102 and the applications illustrated in FIG. 3 may occur over any desired network, such as a LAN or WAN, the Internet, any Intranet, etc”; where “wireless” communication network represents different communication network from the process control network), 
the data received from the each node including data that is generated by the each node while the process is being controlled (see [0033], “device or equipment monitoring and communication applications may be connected to the 
the each node streaming the data (see [0057], “data may be collected in any manner including automatically or manually”, [0073], “data collection may entail automatically causing the equipment condition monitoring or the process monitoring applications or the performance monitoring applications to collect more or different types of data”, [0108], “needed by the diagnostic application can be collected in an automatic manner” where automatic collection of data represents excluding a respective configuration or definition indicating a rate at which the collected data is to be transmitted by the respective node; see Applicant’s Specification, US 2017/0115648, [0014], “the rate at which data is collected at and transmitted from the nodes also need not be configured, selected, or defined a priori. Instead, the process control big data system may automatically collect all data that is generated at, received by or obtained by the nodes at the rate at which the data is generated, received or obtained”, [0043]); and 
causing the received data to be stored, using a common format, in a unitary, logical data storage area (see [0038], “data collection...format this data to a common data format or structure”, [0054], Fig. 3, [0060] – [0061], “process control historian 212 may be used to store” data and “historian 226 may store raw data”), the unitary, logical data storage area including one or more data storage devices configured to store multiple types of data using a common format, and a set of types of data including configuration data, continuous data, any type of data that is received from a disparate data source can be collected and stored, even if an organization or person completely unassociated with the integrated system has created the application or device that actually generates the data”, [0081] “a configuration data base stored...information pertaining to the process control devices and the data collected by and generated by these devices”, [0054], “data collection and distribution system 102 may receive the data from the different data sources in a periodic or aperiodic manner, continuously, or intermittently, synchronously or asynchronously, or at any desired time”, [0084], store and manage “events data”). 

Thomas teaches “the each node streaming the data in real-time at a rate in which the data is generated, received, or obtained” (see Thomas, [0004], in scenario handing real-time “information from an industrial process control system”, [0029], “Many sources of data...real-time” where system allows data from “these sources to also be delivered reliably and rapidly to a web-based application” where data from sources “to be delivered as if it were real-time” to network computing devices, [0031], collects “real-time data from one or more sources” and the “real-time data that can be transmitted” and “any number of RIA applications to communicate with one another in real time, and to jointly communicate with one or many real-time data sources”, [0044], “providing real-time data to a RIA” where system “propagates the subscribed data to the RIA through the persistent connection as the data is collected”, represents streaming of real-time data at a Process Control” where real-time data collected from data sources is propagated or streamed in real-time to one or more received computing devices via the RIA, Fig. 1, [0061], “program that is acting as both data source and data server 100. This could occur where the data source is both a collector of raw data and a transmitter via a TCP/IP protocol,” [0079], “network of RIAs intercommunicating in real time”; see Applicant’s Specification, US 2017/0115648, [0014], [0043], “Further, the rate at which data is collected at and delivered from the nodes 108 also need not be configured, selected or defined. Instead, the nodes 110, 112 (and, optionally, at least one of the other nodes 115) of the process control big data system 100 may automatically collect all data that is generated by, received at, or obtained by the node at the rate at which the data is generated, received or obtained, and may cause the collected data to be delivered in high fidelity...to the process control big data appliance 102 and, optionally, to other nodes 108 of the network 100”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Nixon with the teachings of Thomas to communicate critical real time data to applications that require near real time system responsiveness to monitor or analyze data from a process control system (see Thomas, [0004], monitoring of real-time data necessary in “industrial process control system”, [0025] – [0027], “real-time data applications” and “real-time data delivery” to applications that “allows the user to participate in more sophisticated control scenarios where system responsiveness is important to correct behaviour”).
For claim 15, Nixon teaches the method of claim 13, further comprising causing a computational analysis to be automatically performed using at least a portion of perform any desired computation to determine if an alarm or alert condition exists”). 

For claim 15, Nixon teaches the method of claim 13, further comprising causing a computational analysis to be automatically performed using at least a portion of the data stored in the unitary, logical data storage area (see [0106], “function block within the module can acquire data from the external source as well as data from other sources if so desired and perform any desired computation to determine if an alarm or alert condition exists”). 

For claim 16, Nixon teaches the method of claim 15, wherein the at least a portion of the data stored in the unitary, logical data storage area is a first set of data; and the method further comprises: generating a second set of data based on an execution of the computational analysis on the first set of data, and storing the second set of data in the unitary, logical data storage area (see [0047], “process models 56 and optimizer routines 55 could be stored in and executed by the computer 30 or any other computer, and the data necessary therefor could be sent by the asset utilization expert 50. The results of the models 56 can be input to the asset utilization expert 50 or a control or other expert such as the control expert 52 to perform modeling functions” where collected data represents first set of data and results of the models or computation/analysis represents second set of data). 

For claim 17, Nixon teaches the method of claim 16, wherein the second set of data includes at least one of: a display component definition, a binding definition, a process model definition, a data definition, a data relationship, or a definition of another computational analysis (see [0047], data definitions associated with “models” represents process model definition). 

For claim 18, Nixon teaches the method claim 16, wherein the computational analysis is a first service; and the method further comprises causing a second service to be automatically performed using the second set of data (see [0047], “The results of the models 56 can be input to the asset utilization expert 50 or a control or other expert such as the control expert 52 to perform modeling functions” where asset utilization expert represents a second service). 

For claim 19, Nixon teaches a process control system, comprising: 
a controller configured to control a process in the process control system (see Fig. 1, [0032], “controller” in a “process control plant 10”); 
a field device communicatively connected to the controller via a communication network of the process plant, the field device configured to perform a physical function to control the process in the process control system, and the field device configured to transmit to or receive from the controller, via the communication network, real-time data corresponding to the physical function (see [0032], “The controllers 14B are connected via I/O devices to one or more field devices 16”, [0052], “the data provided by the field devices 112 may be any data measured by or generated by these field devices, including alarms, alerts, measurement data, calibration data, etc.”); and 
a process control system big data apparatus (see [0032], “process control system”), the process control system big data apparatus including: 

one or more data receiver computing devices to (i) receive, via a process control system big data network different than the communication network, the real-time data and the configuration data corresponding to the controller, and (ii) to cause the received data to be stored in the unitary, logical data storage area (see [0038], “a data collection and distribution system is provided to acquire data from the disparate sources of data” “through the process control network” wherein the process control network represents process control big data network, [0040], “data collection and distribution system mentioned above may also be provided in the computer 30 or may be dispersed at numerous locations throughout the process network 10 to acquire and process data from any source of data such as the controller systems 12 and 14, the monitoring systems 22 and 26, the financial systems 35, 36, etc.”, [0032] – [0033], network associated with “various field devices” and “process control plant 10 includes a number of business and other computer systems interconnected with a number of control and maintenance systems by one or more communication networks” and “connected to the controller 12B and/or to the devices 15 via any desired occur over any desired network, such as a LAN or WAN, the Internet, any Intranet, etc”; where “wireless” communication network represents different communication network from the process control network); 
wherein: 
the controller is a first node of a process control system big data network (see [0032], controller represents a first node), 
the process control system big data apparatus is a second node of the process control system big data network (see [0032], “process control system” represents a second node), and 
at least one of the field device or the controller streams the real-time data via the process control system big data network (see [0057], “data may be collected in any manner including automatically or manually”, [0073], “data collection may entail automatically causing the equipment condition monitoring or the process monitoring applications or the performance monitoring applications to collect more or different types of data”, [0108], “needed by the diagnostic application can be collected in an automatic manner” where automatic collection automatically collect all data that is generated at, received by or obtained by the nodes at the rate at which the data is generated, received or obtained”, [0043]). 

Thomas teaches “streams the real-time data via the process control system big data network at a rate in which the data is generated, received, or obtained” (see Thomas, [0004], in scenario handing real-time “information from an industrial process control system”, [0029], “Many sources of data...real-time” where system allows data from “these sources to also be delivered reliably and rapidly to a web-based application” where data from sources “to be delivered as if it were real-time” to network computing devices, [0031], collects “real-time data from one or more sources” and the “real-time data that can be transmitted” and “any number of RIA applications to communicate with one another in real time, and to jointly communicate with one or many real-time data sources”, [0044], “providing real-time data to a RIA” where system “propagates the subscribed data to the RIA through the persistent connection as the data is collected”, represents streaming of real-time data at a rate in which the data is received, [0053], “data collected...may be received...for Process Control” where real-time data collected from data sources is propagated or streamed in real-time to one or more acting as both data source and data server 100. This could occur where the data source is both a collector of raw data and a transmitter via a TCP/IP protocol,” [0079], “network of RIAs intercommunicating in real time”; see Applicant’s Specification, US 2017/0115648, [0014], [0043], “Further, the rate at which data is collected at and delivered from the nodes 108 also need not be configured, selected or defined. Instead, the nodes 110, 112 (and, optionally, at least one of the other nodes 115) of the process control big data system 100 may automatically collect all data that is generated by, received at, or obtained by the node at the rate at which the data is generated, received or obtained, and may cause the collected data to be delivered in high fidelity...to the process control big data appliance 102 and, optionally, to other nodes 108 of the network 100”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Nixon with the teachings of Thomas to communicate critical real time data to applications that require near real time system responsiveness to monitor or analyze data from a process control system (see Thomas, [0004], monitoring of real-time data necessary in “industrial process control system”, [0025] – [0027], “real-time data applications” and “real-time data delivery” to applications that “allows the user to participate in more sophisticated control scenarios where system responsiveness is important to correct behaviour”).


For claim 21, Nixon teaches the process control system of claim 19, further comprising a process control system big data user interface configured to enable a user, via a user interface device, to perform at least one user action from a set of user actions including: view at least a portion of the data stored in the unitary, logical data storage area; request a service to be performed, the service requiring at least the portion of the data stored in the unitary, logical data storage area; view a result of a performance of the service; or configure an additional service (see [0047] – [0048], “provide performance monitoring screens using performance monitoring data provided by or generated by the tools 23 and 27, the maintenance programs such as the AMS application or any other maintenance programs, or as generated by the models in conjunction with the asset utilization suite 50. Of course, the user interface routine 58 may provide any user access to and enable the user to change preferences or other variables used in any or all functional areas of the plant 10”). 

For claim 23, the combination teaches wherein each of the one or more other devices transmits the collected data via the process control big data network to the one or more data receiver computing devices without compressing the collected data (see Thomas, [0044], “producing data at a data source” and “propagating the data to a server” where propagated data is not compressed).


Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nixon et al., US 2002/0077711 (hereinafter Nixon) and Thomas, US 2011/0093568 (hereinafter Thomas) and further in view of Middleton, US 2008/0126408 (hereinafter Middleton).

For claim 2, Middleton teaches the system of claim 1, wherein the data stored in the unitary, logical data storage area includes time series data, and wherein a data entry of the time series data stored in the unitary, logical data storage area includes content of a respective data point of the time series data and a timestamp, the timestamp being indicative of a time of generation of the content of the data point corresponding to the data entry (see [0026], “receive...time-series values for a set of data points”, [0027], “including timestamped data entries”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Nixon and Thomas with the teachings of Middleton to receive data type of time-series data since manufacturing data for process control systems includes data points associated with time series or time span (see Middleton, [0001] – [0005], [0021]).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nixon et al., US 2002/0077711 (hereinafter Nixon) and Thomas, US 2011/0093568 (hereinafter Thomas) and further in view of Emigh US 8,886,598 (hereinafter Emigh).

For claim 3, Emigh teaches the system of claim 1, wherein the unitary, logical data storage area is further configured to store metadata corresponding to the received data, the received data is stored using a common structured format, and the metadata is stored using an unstructured format (see col. 1 lines 18-45, “unstructured metadata” associated with “structured data”, col. 4 lines 29-43, “content elements” represent “structured data” and the “associated metadata” comprising “unstructured data” “such as name, address, artist, one or more tags, etc.”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Nixon and Thomas with the teachings of Emigh to manage and organize structured data and according to associated unstructured metadata (see Emigh, col. 1 lines 18-45, metadata “tags are an increasingly popular way to organize assets”).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nixon et al., US 2002/0077711 (hereinafter Nixon) and Thomas, US 2011/0093568 (hereinafter Thomas) and further in view of Lawson et al., US 2013/0211555 (hereinafter Lawson).

cloud-compatible industrial devices that can transform their stored or generated data into refined data that is amenable for cloud-based storage, computing, analysis, or other cloud-based services” from “industrial controller, sensor, meter, drive, or the like”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Nixon and Thomas with the teachings of Lawson to provide captured data to cloud based services and application for further analysis and data maintenance (see Lawson, [0008], “allowing the device to exchange data with cloud-based applications such as data processing tools, storage Services, remote visualization applications, or other cloud-based services”).

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nixon et al., US 2002/0077711 (hereinafter Nixon) and Thomas, US 2011/0093568 (hereinafter Thomas) and further in view of Peterson et al., US 2003/0195934 (hereinafter Peterson).

For claim 22, Peterson teaches the process control system of claim 21, wherein: the process control system big data user interface is configured to authenticate at least one of the user, the user interface device, or an access application running on the user interface device; and one or more user actions included in the set of user actions is made available to the user for selection based on the process control system or plant to facilitate the communication and viewing of information associated with the process control system or plant”, [0046], “a user logs into the graphical user interface 116, they may be authenticated using their username and password”).  It would have been obvious to on skilled in the art at the time of the invention to modify the teachings of Nixon and Thomas with the teachings of Peterson to provide security in order to restrict user access to sensitive process plant data (see Peterson, [0046], [0056]).


Claim 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nixon et al., US 2002/0077711 (hereinafter Nixon) and Thomas, US 2011/0093568 (hereinafter Thomas) and further in view of Zhang et al., US 2013/0204959 (hereinafter Zhang).

For claim 25, Zhang teaches wherein each of the one or more other devices caches the collected data with a corresponding timestamp (see [0029], “each data object...cached...can include...times of the respective requests for the data object” wherein times of requests comprise “timestamp”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Nixon and Thomas with the teachings of Zhang to cache real time objects requested by users in order to reducing the overhead on the telecommunications systems and devices and increasing overall system performance (see Zhang, [0007], [0018]).



Response to Arguments

Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 

The applicant argues that the prior art, first, does not teach “collects data that is generated by the respective node” and, secondly, does not teach “streams the collected data in real-time via the process control big data network to the one or more data receiver computing devices at a rate in which the data is generated, received, or obtained.”  With respect to the first issues, applicant contends that “data in Thomas appears to be produced at a data source, and thus the server generated by the node.  Instead, the server collects data generated by a data source.”  Turning to the second issue, the applicant argues “Thomas does not mention anything about the rate at which data is transmitted from the server to the RIA.  Instead, Thomas at most states that the data is propagated to the RIA through a persistent connection as the data is collected.”  The examiner respectfully disagrees.

With respect to the first argument, Thomas teaches, as disclosed in the corresponding rejection above, each of the one or more other devices being a respective node of the process control big data network that collects data that is generated by the respective node (see [0004], [0029], [0031], , [0044], [0049] - [0053], where real-time data collected from data sources is propagated or streamed in real-time to one or more received computing devices via the RIA, [0061], [0079]).
Specifically, an exemplary embodiment of Thomas teaches that a data source acts as both the data source and the server that collects raw data and also streams the collected data (see Fig. 1, [0049], “data collection component...at least one data source and at least one server may be implemented in at least one computer program (i.e. a single computer program, or two or more separate computer programs)”, [0061] “program that is acting as both data source and data server 100. This could occur where the data source is both a collector of raw data and a transmitter via a TCP/IP protocol”).  Accordingly, each of the one 

Regarding the applicant’s second argument, the concept of “streams the collected data in real-time via the process control big network to one or more data receiver computing devices at a rate in which the data is generated, received, or obtained” is defined in the specification as a rate that “need not be configured, selected, or defined.  Instead, the nodes...may automatically collect all data that is generated...at the rate at which the data is generated...and may cause the collected data to be delivered in high fidelity” wherein delivery occurs “without using lossy data compression or any other techniques that may cause loss of original information” (see Applicant’s Specification, US 2017/0115648, [0014], [0043]).

In other words, the specification merely defines the rate of streaming data to one or more data receiver devices as being “delivered in high fidelity” and “without using lossy data compression or any other techniques that may cause loss of original information” since the “rate at which data is...delivered...need not be configured, selected, or defined” (see Applicant’s Specification, US 2017/0115648, [0043]).  Thomas teaches propagating/streaming data at a rate at which “data is collected” since collected data is propagated/streamed in real time to the RIA (see Thomas, Fig. 1, [0031], “RIA applications to communicate with one another in real time, and to jointly communicate with one or many real-time data sources,” [0044], “wherein the server propagates the subscribed data to the RIA through the persistent connection as the data is collected at the server,” [0061], [0079] – [0080], “enables real-time communication with a RIA,” [0092], propagates data to RIA in real time because “RIA displays real-time data visually to a user”).  One skilled in the art at the time of the invention would understand that the rate of streaming collected data in real time to the RIA will be equivalent to the rate at which data is collected by the node because applications delivering real time data to users require rates of streaming to be equal to the rate at which data is collected by the one or more nodes (see Thomas, [0004], [0044], “providing real-time data to a RIA,” [0079] – [0080], “enables real-time communication with a RIA,” [0092], “RIA displays real-time data visually to a user,” Applicant’s Specification, US 2017/0115648, [0043], “automatically collect or cache real-time data and to cause the collected/cached data to be delivered to the big data appliance 102 and/or to other nodes 108 without requiring lossy data compression, data sub-sampling, or configuring the node for data collection purposes”).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169